Citation Nr: 0610637	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  99-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found no new and material 
evidence had been submitted to reopen the veteran's service 
connection claim for PTSD.  

In an August 2000 decision, the Board determined new and 
material evidence had been submitted to reopen the veteran's 
service connection claim for PTSD, and this issue was 
remanded for consideration on the merits.  This issue was 
again remanded by the Board in August 2003 for additional 
development.  

The Board notes that in a September 2005 letter to his 
Congressman, subsequently forwarded to VA, the veteran states 
he now has diabetes mellitus (Type II) as a result of his 
Agent Orange exposure during military service in Vietnam.  As 
this letter constitutes an informal claim for service 
connection for this disability, the RO is requested to 
develop and adjudicate this pending claim as required by 
pertinent laws and regulations.  See 38 C.F.R. § 3.155 
(2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  In the present case, while the 
veteran has presented a current diagnosis of PTSD, the RO has 
denied his claim based on an inability to verify his claimed 
in-service stressor events.  

In September 2002 the RO sent a request to the U.S. Armed 
Services Center for Research of Unit Records (now known as 
the U. S. Army and Joint Services Records Research Center) 
(JSRRC) in order to verify the veteran's claimed stressors.  
In a June 2003 response, the Records Research Center 
indicated an inability to verify the veteran's claimed 
stressors, as no dates (to within sixty days) had been 
provided regarding these events.  However, as was noted by 
the Board in August 2000, the veteran has previously alleged 
that he was present overnight at the military base at Cu Chi 
on temporary assignment with the 25th Infantry sometime 
between the last week in January 1970 and the first two weeks 
of February 1970 when this base came under enemy attack.  As 
this represents a time period of less than 60 days, it may be 
verified by Records Research Center.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  Additionally, the Board errs as a matter of law 
when it fails to ensure compliance with a prior remand order, 
and further remand will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1. The VA should attempt to verify the 
veteran's claimed stressor by contacting 
JSRRC at Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315-3802.  
JSRRC should be asked to specifically 
confirm or deny an enemy attack in or 
around the Cu Chi military base in Vietnam 
between the last week of January 1970 and 
the first two weeks of February 1970, 
while the veteran was on assignment to the 
25th Infantry Division.  Following receipt 
of the report from JSRRC and the 
completion of any additional development 
warranted or suggested by that office, the 
VA must prepare a report detailing the 
nature of any in-service stressful event 
verified by JSRRC or other credible 
evidence.  This report is to be added to 
the claims folder.

2.  The VA should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim(s) on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

3.  After completion of the above, the VA 
should readjudicate the veteran's claim of 
service connection for PTSD in light of 
any additional evidence added to the 
record.  If the determination remains 
unfavorable in any way, the appellant and 
his representative should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


